Citation Nr: 1223854	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO. 07-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a pilonidal cyst.

3. Entitlement to service connection for a respiratory disability, to include an upper respiratory infection/bronchitis, to include as due to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. A transcript of the hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a respiratory disability, to include an upper respiratory infection/bronchitis, to include as due to asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's headache disability is not shown to be due to any event or incident of his service.

2. The Veteran does not have a current pilonidal cyst.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a headache disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2. The criteria for the establishment of service connection for a pilonidal cyst disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

A September 2006 letter explained the evidence necessary to substantiate the Veteran's service connection claims and informed him of his and VA's respective duties for obtaining evidence. The Veteran was also advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). The letters were provided before initial adjudication of the claim in November 2006. Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

The duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any other outstanding post-service records that are pertinent to the issue currently on appeal. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet.App. 79 (2006). In this case, the Veteran was afforded a VA-sponsored QTC examination in August 2006, a VA skin examination in January 2011, and a VA neurology examination and opinion in January 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). As discussed below, the Board finds that the January 2011 VA medical opinions obtained in this case is adequate, as it is predicated on a full reading of the available medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case and supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claims. The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and, he did, in fact, participate. Washington v. Nicholson, 21 Vet.App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Therefore, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Merits of the Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Headaches

A February 1984 service treatment note included complaints of a headache, general malaise, head and chest congestion, myalgia, arthralgia, cough, chills, sweats, diarrhea, and vomiting. The diagnosis was a viral syndrome and possible bronchitis. A note dated three days later indicated that the headaches were "gone."

In a November 1985 service treatment note, the Veteran complained of headaches for the previous 12 hours. He also had a sore throat, post nasal drip, dysphasia, chills, and a fever. The diagnosis was a viral upper respiratory infection.

In a November 2005 separation report of medical history, the Veteran denied having or ever having frequent or severe headaches. 

During an August 2008 VA-sponsored QTC examination, the Veteran reported that he had recurring headaches or migraines for the previous three years. He related that he had five headaches per year. He stated that he was not receiving treatment for his headaches. The diagnosis was intermittent headaches.

During the June 2010 hearing, the Veteran testified that he began having headaches in service a few times per month. He stated that he saw the shipboard corpsman for aspirin and rested in his rack when he had headaches in service. He reported that he continued to have headaches at the same frequency since service. He indicated that he did not receive any treatment for his headaches. He denied having any headaches prior to service.

During a January 2011 VA neurology examination, the Veteran reported that he developed tension headaches during service. He stated that his headaches were intermittent with remissions. The examiner noted the Veteran described no evidence or characteristics of migraines. The diagnosis was tension-type headaches. The examiner noted that the service treatment records were reviewed and there was no documentation that the Veteran sought treatment for complaints of headaches in service. She opined that the Veteran did not have current headaches caused by any incident of his active service. 

Hours after the VA neurology examination, the January 2011 VA examiner provided another medical opinion concerning the Veteran's claimed headaches. She noted that she reviewed the claims file and found documentation of complaints of headaches in February 1984. However, the headaches described in service were a symptom of a generalized viral syndrome and an upper respiratory infection. The Veteran also had symptoms of malaise, head and chest congestion, myalgias, arthralgia, cough, sore throat, chills, and fever. One note indicated that the headache was "gone" after he recovered from the generalized viral syndrome. The headache returned when he was diagnosed with a subsequent upper respiratory infection. 

The VA examiner opined that the February 1984 service treatment notes described a headache as a symptom of a viral syndrome which did not have the same characteristics or circumstances that the Veteran was claiming for his current headaches. She opined that the current headaches were not likely incurred in or caused by service.

Although the Veteran has alleged that his current headaches are related to tension headaches during service, the Veteran has not indicated that he possesses any medical training that would render him competent to make an etiological opinion. Routen, 10 Vet.App. 183. Further, the competent medical evidence within the claims file reflects that his headaches are not likely related to his service. 

Service treatment records show complaints of headaches associated with a viral syndrome and an upper respiratory infection. The January 2011 VA examiner distinguished the headaches associated with the viral syndrome from the recurrent headaches that the Veteran described during the examination. 

Although the Veteran contends that he experienced tension headaches throughout service a few times per year, service treatment records reveal no such complaints. Additionally, at the time of separation, he denied having or ever having frequent or severe headaches. As observed by the January 2011 VA examiner, there is no documentation of any in-service complaints of tension headaches. 

Although post-service manifestations of a chronic disease shown in service may be service connected, the Board finds no competent, credible evidence that a chronic headache disability was shown in service. 38 C.F.R. § 3.303(b). The Veteran's in-service complaints of headache are refuted by treatment notes indicating the headaches were symptoms associated with a viral syndrome, which resolved, and an upper respiratory infection, which the VA examiner distinguished from his current complaints. 

The January 2011VA examiner reviewed the record, interviewed and examined the Veteran, and determined it was not likely that any current headache disability was the result of service. The Board finds that medical opinion more probative than the Veteran's unsupported lay contentions. 

The Veteran is competent to report his symptoms per Layno, 6 Vet.App. 465, but he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain, 11 Vet.App. 124. 

There is no competent and credible evidence showing that the Veteran's current headaches are the result of his service. As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Cyst

May 1986 service treatment notes documented the Veteran's complaints of a neoplasm on his tailbone for four days. Examination revealed a large, two to three centimeter erythema in the right gluteal fold. The diagnosis was a pilonidal cyst. A cystectomy was performed and subsequent notes showed that the area healed with no infections, erythema, edema, or other apparent abnormalities.

July 1987 service treatment notes showed that the Veteran was treated for another abscess along his right buttock. The diagnosis was a pilonidal cyst. It was drained and the area healed well with slight edema, but no evidence of infection was noted. 

A March 1996 service treatment note revealed that the Veteran was treated for a boil. The diagnosis was an abscess.

A November 2005 separation examination report noted normal skin. In a November 2005 report of medical history, the Veteran denied having or ever having cysts.

During an August 2006 VA-sponsored QTC examination, the Veteran reported that he had a drained pilonidal cyst for 20 years. He related that he had not received any treatment for the skin disorder in the previous year. The examiner provided no diagnosis because the skin disorder had resolved.

An August 2006 private treatment note from Stafford Urgent Care noted the Veteran had a groin rash that was treated with Loprox cream. The diagnosis was tinea cruris.

In September 2006, the Veteran was treated at Stafford Urgent Care for a boil on his left inner thigh near his buttocks. The diagnosis was an abscess. A cystectomy was performed. One month later, in October 2006, he was treated for a cyst inside his right thigh. Another cystectomy was performed. 

In April 2007, the Veteran was treated for a cyst on his left thigh. 

In April 2007, the Veteran was treated by Arthur J. Vayer, Jr., M.D., for a furuncle on his left thigh.

During the June 2010 hearing, the Veteran testified that he had a cyst in the same location twice during service. He denied having problems with cysts before entering service. He reported that he had recurring cysts in the inner thigh or at the crease of the groin and the inner thigh since service. He indicated that he did not have any cysts for "quite some time" after service, then he had two or three in rapid succession, and he had not had another cyst in two or three years. 

In a January 2011 VA skin examination report, the examiner indicated there were no significant examination findings. She noted a three centimeter by one millimeter vertical scar in the cleft that was well healed, non-tender, and slightly lighter than the surrounding skin. The diagnosis was a pilonidal cyst that was resolved for over 20 years. The examiner noted the Veteran was treated for a recurring pilonidal cyst in service; however, the cyst was resolved after treatment. She opined that the Veteran did not have a current pilonidal cyst disorder caused by any incident of his active service.

The medical evidence demonstrates that the Veteran does not currently have a pilonidal cyst. The January 2011 VA examiner had the opportunity to review the claims file and to conduct a personal examination of the Veteran. On examination, she found no skin abnormalities, with the exception of a well-healed scar. 

While statements and testimony from the Veteran reflect his assertion that he has recurrent pilonidal cysts, the medical evidence does not support his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

In sum, there are no medical records after service showing a current diagnosis of a pilonidal cyst. Without a diagnosis of the claimed disorder, service connection for that disorder must be denied.

There is no evidence of a current pilonidal cyst for which service connection may be granted. Therefore, the preponderance of the evidence is against the claim for service connection for a pilonidal cyst. The benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for headaches is denied.

Service connection for a pilonidal cyst is denied.


REMAND

During the June 2010 hearing, the Veteran testified that the overhead insulation and lagging in the berthing area of his first ship, U.S.C.G.C. Bibb, contained asbestos. He claimed that he was exposed to asbestos from 1976 to 1978. He contended that his current respiratory problems may have been caused by the claimed asbestos exposure.

In the September 2010 remand, the Board directed the RO to further develop the claim of service connection for a respiratory disorder, to include as due to asbestos exposure. It noted that with respect to asbestos related claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See M21-1, Part IV, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The AMC did not accomplish substantial compliance with this aspect of the Board's remand instructions and the evidence and information in the claims file is insufficient for the Board to determine whether this omission constituted harmless, nonprejudicial error. Stegall, 11 Vet. App. at 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records. 

* The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all outstanding VA treatment records.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.

2. The RO must obtain the Veteran's service personnel records and associate them with the claims file. 

Contact the appropriate service department and/or U.S. Government agency to research the Veteran's allegation that he was exposed to asbestos in the overhead insulation and lagging of the berthing area aboard the U.S.C.G.C. Bibb from 1976 to 1977.

Advise the Veteran that he may continue to provide any information or evidence he may have that he was exposed to asbestos during service, or seek information from people he knew during service that may have knowledge as to whether he was exposed to asbestos.

After any development is complete, the RO/AMC must make a formal finding as to whether the Veteran was exposed to asbestos and associate a report with its determination in the claims file.

3. After the above development has been conducted, the RO/AMC will afford the Veteran a VA respiratory examination to be conducted by the same examiner who conducted the January 2011 examination if she is still available - if the examiner is not available, the Veteran will be examined by a new examiner. 

* The examiner will be advised the purpose of the examination is to ascertain whether the Veteran has a respiratory disorder as a result of asbestos exposure and/or service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* If it is determined that the Veteran was exposed to asbestos, the examiner is advised that the latency period for asbestos-related diseases varies from between 10 to 45 or more years between first exposure and development of the disease, per the M21-1. See M21-1, Part IV, 7.21(b)(2).

The following considerations will govern the examination:

* The entire claims folder and a copy of this remand must be made available to the reviewers. The examination reports must reflect review of the entire claims file.

b. THE EXAMINER MUST PROVIDE THE FOLLOWING OPINIONS:

(1) Is the current respiratory disorder due to pre-service and/or post-service occupational or other asbestos exposure?

(2) Is the current respiratory disorder due to asbestos exposure in-service?

(3) Is the current respiratory disorder due to service?

* The examiner's attention is drawn to the following evidence:

1. Various service treatment records dated beginning in March 1976 and ending in February 2006 with complaints of shortness of breath and chest tightness and diagnoses of upper respiratory infections and bronchitis;

2. A January 1983 reenlistment examination, in which the Veteran complained of some exertional shortness of breath and he reported that he decreased his smoking from 3 packages of cigarettes per day to 1 1/2 to 2 packages per day;

3. An April 2005 service treatment note, in which the Veteran reported that he smoked for 35 years;

4. A November 2005 retirement examination which noted normal lungs and chest;

5. A November 2005 report of medical history, in which the Veteran acknowledged having or ever having shortness of breath and bronchitis, but denied wheezing or problems with wheezing and a chronic cough or coughing at night;

6. A November 2005 service treatment note which indicated that the Veteran continued to smoke 1 to 1 1/2 packages of cigarettes per day; 

7. A November 2005 service treatment note, in which the Veteran reported exertional shortness of breath and chest tightness with moderate activity which was ongoing for "several years".

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

IF THE EXAMINER CANNOT RESPOND TO THE INQUIRY WITHOUT RESORT TO SPECULATION, HE OR SHE MUST FULLY EXPLAIN WHAT INFORMATION, EVIDENCE, TESTING OR OTHER DATA WOULD RENDER SUCH AN OPINION NON-SPECULATIVE IN LIGHT OF THE EVIDENCE OF RECORD AND ANY OTHER MEDICALLY RELEVANT FACT.

FURTHER, IF SUCH INFORMATION, EVIDENCE, TESTING OR OTHER DATA WHICH WOULD RENDER SUCH AN OPINION NON-SPECULATIVE IS AVAILABLE OR MAY BE DEVELOPED, THE RO/AMC MUST ATTEMPT TO OBTAIN THIS INFORMATION. 

4. The RO/AMC must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. 

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


